 

Exhibit 10.48

SECOND AMENDMENT TO LOAN AND SECURITY AGREEMENT

This SECOND AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”), dated
as of October 22, 2014 (the “Second Amendment Date”), is by and among CTI
BIOPHARMA CORP., formerly known as CELL THERAPEUTICS, INC., a Washington
corporation (“CTI”), and SYSTEMS MEDICINE LLC, a Delaware limited liability
company (“Systems Medicine”; CTI and Systems Medicine are hereinafter referred
to individually and collectively, jointly and severally, as “Borrower”),
HERCULES CAPITAL FUNDING TRUST 2012-1 (the “Trust”) and HERCULES TECHNOLOGY
GROWTH CAPITAL, INC., a Maryland corporation (“HTGC”).

WHEREAS, Borrower and the Trust, as assignee of HTGC, are parties to a certain
Loan and Security Agreement, dated as of March 26, 2013 (as amended by the First
Amendment to Loan and Security Agreement, dated as of March 25, 2014 (the “First
Amendment”), the “Loan Agreement”);

WHEREAS, the First Amendment contained a scrivener’s error and referenced the
Trust as the Lender of the 2014 Term Loan Advance, not HTGC; and

WHEREAS, in accordance with Section 11.3 of the Loan Agreement, Borrower, the
Trust, and HTGC desire to amend the Loan Agreement as provided herein in order
to correct such error.

NOW THEREFORE, in consideration of the mutual agreements contained in the Loan
Agreement and herein and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto hereby
agree as follows:

1.       Defined Terms.  Terms not otherwise defined herein which are defined in
the Loan Agreement shall have the same respective meanings herein as therein.

2.       Amendments to Loan Agreement.  Subject to the satisfaction of the
conditions set forth in Section 4 of this Amendment, as of the Second Amendment
Date, the Loan Agreement is hereby amended as follows:

(a) The Loan Agreement shall be globally amended by referring to HTGC as the
Lender of the 2014 Term Loan Advance, not the Trust.

(b) The term “Lender” as used in the Loan Agreement shall be deemed to mean HTGC
and the Trust, collectively, where appropriate.

3.       Joinder to Loan Agreement.  HTGC agrees that it shall be bound by the
provisions of the Loan Agreement as the Lender of the 2014 Term Loan Advance
thereunder, shall have the obligations of the Lender of the 2014 Term Loan
Advance thereunder, will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as the Lender of the 2014 Term Loan Advance, and hereby ratifies
and confirms its consent to the First Amendment.

4.       Conditions to Effectiveness.  The Trust, HTGC and Borrower agree that
this Amendment shall become effective upon the satisfaction of the following
conditions precedent, each in form and substance satisfactory to Lender:

(a) The Trust and HTGC shall have received a fully-executed counterpart of this
Amendment  signed by Borrower;

(b) Borrower authorizes the Trust and HTGC to file an amendment to the existing
UCC-1 adding HTGC as a secured party.

5.       Execution in Counterparts.  This Amendment may be executed in any
number of counterparts, each of which shall be deemed an original, but which
together shall constitute one instrument.

6.       Miscellaneous.

(a) THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF CALIFORNIA, EXCLUDING CONFLICT OF LAWS
PRINCIPLES THAT WOULD CAUSE THE APPLICATION OF LAWS OF ANY OTHER JURISDICTION.

(b) The captions in this Amendment are for convenience of reference only and
shall not define or limit the provisions hereof.

1

--------------------------------------------------------------------------------

 

(c) This Amendment expresses the entire understanding of the parties with
respect to the transactions contemplated hereby. No prior negotiations or
discussions shall limit, modify, or otherwise affect the provisions hereof.

(d) Any determination that any provision of this Amendment or any application
hereof is invalid, illegal or unenforceable in any respect and in any instance
shall not affect the validity, legality, or enforceability of such provision in
any other instance, or the validity, legality or enforceability of any other
provisions of this Amendment.

[Remainder of this page intentionally left blank]

 

 

 

2

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Borrower and Lender have duly executed and delivered this
Amendment as of the day and year first above written.

 

BORROWER:

 

CTI BIOPHARMA CORP.

 

Signature:

 

/s/ Louis A. Bianco

 

 

 

Print Name:

 

Louis A. Bianco

 

 

 

Title:

 

EVP of Finance and Administration

 

SYSTEMS MEDICINE LLC

 

By: CTI BIOPHARMA CORP., as Sole Member

 

Signature:

 

/s/ Louis A. Bianco

 

Print Name:

 

Louis A. Bianco

 

Title:

 

EVP of Finance and Administration

 

Accepted in Palo Alto, California:

 

 

LENDERS:

 

HERCULES TECHNOLOGY GROWTH

CAPITAL, INC.

 

Signature:

 

/s/ Ben Bang

 

 

 

Print Name:

 

Ben Bang

 

 

 

Title:

 

Associate General Counsel

 

HERCULES CAPITAL FUNDING TRUST 2012-1

 

Signature:

 

/s/ Ben Bang

 

Print Name:

 

Ben Bang

 

Title:

 

Associate General Counsel

 

 